BY THE COURT
It is contended by the plaintiff in error that the verdict of the jury is not supported by the evidence. It is urged that there was not a sufficient identification of the wool by its claimed owner, Hatmaker. We conclude that Hatmaker’s testimony on pages 12 and 13 of the bill of exceptions shows a positive identification of at least a part of the wool alleged to have been stolen and which was disposed of by Ross at Greenfield. When this identification is considered in connection with the attempt of Ross to explain his possession of the wool he so disposed of there is no room for any reasonable doubt of his guilt. The attempt of persons charged with the criminal possession of property of some kind to explain such possession by the claim that it came to them from some stranger has been worn thread bare in the criminal courts. If, as Ross claims, he purchased this wool from a man by the name of Thomas 1-Iill who resides in Greenup^ Kentucky, it certainly imposed upon him the very positive duty to have this man located and identified,- It is a strange story that this man Hill appeared on the road at Ross’ home with this wool, and sold it to Ross at what appears to be about two thirds of the market price. The jury evidently did not regard this explanation very seriously and this court is not inclined to criticize or interfere with their conclusion in that respect.